Citation Nr: 0929250	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in March 2008; a 
transcript is of record.

This claim was previously before the Board in November 2008, 
at which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran's back disorder is due to 
any incident or event in active service, was manifested 
either in service or within one year after separation from 
service, or is proximately due to or the result of the 
Veteran's service-connected bilateral pes planus, on either a 
causation or aggravation basis.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service 
and cannot be presumed to have been incurred or aggravated in 
service, nor is it proximately due to, the result of, or 
aggravated by the Veteran's service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In October 2006 and December 2008 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2007 rating 
decision, December 2007 SOC, and May 2009 SSOC explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the letters which VA sent to the 
Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
secondary service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  Given what appear to be substantive 
changes, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

The Veteran's service treatment records do not show any 
complaints, treatment, or diagnosis related to his back.

The post-service treatment records show that the Veteran had 
a lumbar epidural steroid injection in July 2004 and a caudal 
epidural steroid injection in June 2005.  S.G., M.D., a 
private pain management specialist, wrote in January 2006 
that he was currently treating the Veteran for a low back 
condition which he felt had been exacerbated secondary to a 
podiatric problem.  Therefore, Dr. SG felt that the Veteran 
should have a podiatric evaluation.  W.J.G., M.D., a private 
internist, wrote in November 2006 that the Veteran had been 
followed by his office for a number of years.  Dr. WJG 
continued that the Veteran had "long-standing problems with 
arthritis but especially related to his back."  A July 2002 
CAT scan of the lumbosacral spine showed multilevel spinal 
stenosis secondary to disc bulging and spondylosis.  An 
August 2005 MRI of the lumbosacral spine showed severe 
central canal stenosis at L4-L5, related to grade 1 
spondylolisthesis and hypertrophic changes in the posterior 
elements.  There was also multilevel fact arthropathy and 
severe left-side neural foraminal stenosis at L3-L4 and L4-
L5.  

Dr. WJG indicated that the Veteran's treatment outside of his 
office included two epidural steroid injections in 2002 that 
provided minimal or no benefit.  In June 2005 the Veteran 
underwent a caudal epidural steroid injection, and in 
September 2005 and November 2005 he had selective lumbar 
nerve root blocks bilaterally at L5 and S1.  He had upper 
lumbar medial branch blocks at L1, L2, L3, L4, and L5 in 
December 2005, and did not find the injections to be of much 
benefit.  He had taken narcotics for his pain for a number of 
years, and Dr. WJG indicated that in recent years the Veteran 
took four to six Percocet 5/325.  The Veteran had not found 
his previous use of OxyContin to have been tolerable.  Dr. 
WJG indicated that the Veteran reported being 10 percent 
disabled related to previously jumping from airplanes, and 
"[T]he belief is that this impact has subsequently led to 
his advanced degenerative arthritic condition." 

Pharmacy records from January 2006 to October 2006 show that 
the Veteran's prescriptions included Endocet and oxycodone.

The Veteran had a VA examination in December 2006 with R.L., 
M.D., at which he related subjective complaints of constant 
and severe low back pain.  He said that the back pain began 
in 1985, and he denied any radiation to the lower 
extremities.  Dr. L observed that the Veteran walked with a 
mild antalgic gait.  The Veteran said that before he retired 
it would take him twice as long to complete tasks when he had 
back pain versus when he did not, and that he had difficulty 
standing for more than 20 minutes, walking for more than 5 
minutes, or bending and lifting more than 20 pounds.  Range-
of-motion testing revealed lumbar flexion of 0 to 90 degrees, 
bilateral lateral flexion of 0 to 30 degrees, bilateral 
rotation of 0 to 30 degrees, and extension of 0 to 20 
degrees.  There was mild pain with the final 10 degrees of 
all ranges of motion.  The range of motion was not further 
limited by pain, fatigue, weakness, or lack of endurance, and 
the Veteran denied any flares or incapacitating episodes in 
the prior year.  There was minimal spasm and tenderness but 
no weakness.  Dr. L reviewed August 2005 MRI results, which 
showed severe central canal stenosis at L4-L5 with severe 
left-side neuroforaminal stenosis at L3-L4 and L4-L5.  The 
diagnosis from the MRI was lumbar arthritis with spinal 
stenosis, mildly active at the time of the examination.  Dr. 
L felt that this diagnosis was justified based on his review.  
He opined that it is at least likely as not that the 
Veteran's low back condition is not related to his bilateral 
flat foot condition.  This opinion was based on the fact that 
the Veteran did not develop low back pain until 1985, 40 
years after he was diagnosed with flat feet.

The veteran testified at his March 2008 hearing that Dr. L's 
report from the December 2006 VA examination is inaccurate.  
The report states that the Veteran does not use a cane, and 
the Veteran testified that in fact he constantly uses a cane, 
and also has two walkers.  Although the report states that 
the Veteran's feet are not painful to manipulation, the 
Veteran denied that the examining physician had manipulated 
his feet, and averred that he has does have pain in his feet, 
for which he takes six Percocet every day.  The Veteran 
further testified that he had trouble understanding the 
examining physician, and they did not communicate well with 
each other.

A May 2008 MRI of the lumbar spine from private treatment 
showed diffuse degenerative arthritis and degenerative disc 
disease.  The changes were causing a grade I degenerative 
spondylolisthesis of L4 on L5, minimal central and bilateral 
foraminal stenosis at L1-L2 and L2-L3 with moderate similar 
changes at L3-L4, and severe changes at L4-L5.  Bulging of 
L1-L2 through L4-L5 contributed to the stenosis.

The Veteran had another VA examination in April 2009 with 
D.R., M.D., at which he complained of constant low back pain 
that required taking Percocet 1, six times a day for relief.  
Dr. R noted that the Veteran had undergone bilateral total 
knee replacements.  The Veteran used a cane in his right hand 
that he said was for his low back condition, and he reported 
being unable to do any lifting because of back pain.  He 
could not bend over to cut his toe nails because of back 
pain, and said that flare-ups occurred with changes of 
weather.  There had been no incapacitating episodes over the 
prior 12 months.

On examination, there was tenderness to palpation over the 
lumbar spine area and no palpable paravertebral lumbar muscle 
spasm.  Range-of-motion testing revealed forward flexion 0 to 
30 degrees with increased pain at 30 degrees, bilateral 
lateral rotation of 0 to 25 degrees with pain at 25 degrees, 
and bilateral lateral flexion of 10 degrees with pain at 10 
degrees.  After three repetitions, forward flexion was 0 to 
45 degrees with pain at 45 degrees, and extension 0 to 5 
degrees with pain at 5 degrees.  Lateral rotation and flexion 
were unchanged.  A neurological examination showed no sensory 
impairment of the lower extremities.  There was no motor 
weakness in the lower extremities, although the Veteran could 
not do hip flexion because it caused back pain.  Reflexes 
were trace in the knees and ankles.  

Dr. R diagnosed the Veteran with diffuse degenerative joint 
disease of the lumbosacral spine, degenerative disc disease 
of the lumbosacral spine, multi-level spinal stenosis of the 
lumbar spine, and status post bilateral total knee 
replacement surgeries secondary to degenerative joint 
disease.  He opined that the Veteran's chronic lumbosacral 
spine pain was secondary to degenerative joint disease, and 
that degenerative disc disease and spinal stenosis are more 
likely than not to be not secondary to the Veteran's flat 
feet.  Dr. R noted that the Veteran's low back disorder did 
not begin for approximately 40 years after his active 
service, and that the Veteran had his knee replacements in 
1985 and 1993.  Therefore, Dr. R opined that it is more 
likely than not that at least some component of the Veteran's 
chronic lumbosacral disorder is related to the knees.


After a careful review of the evidence, the Board finds that 
the preponderance of the medical evidence of record is 
against the Veteran's claim of service connection for a back 
disorder, to include as secondary to his service-connected 
bilateral pes planus.  Where the record contains both 
positive and negative evidence including addressing whether 
the veteran's claimed condition is related to military 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, supra; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the weight to 
be accorded the various items of evidence in this case must 
be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Although Dr. SG felt that the Veteran's chronic low back 
condition had exacerbated secondary to a podiatric problem, 
the Board finds his opinion to be of less probative value 
than those of the VA examiners, particularly Dr. R.  Dr. SG 
did not explain how he reached his conclusion, and the record 
does not contain any clinical notes from the Veteran's 
treatment with him.  Although the Veteran felt that aspects 
of Dr. L's examination were deficient, as discussed above, he 
had another VA examination with Dr. R which appears from the 
record to have been thorough.  Dr. R expressed the opinion 
that the degenerative disc disease and spinal stenosis are 
more likely than not to be not secondary to the Veteran's 
flat feet, due to the 
40-year gap between when the Veteran was diagnosed with flat 
feet and when he developed back pain.  

It is also noted by the Board that the gap of 40 years 
between the Veteran's military service and when he said he 
developed back pain militates against a finding that he has 
had a back disorder since service or within one year of his 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Furthermore, Dr. R noted that the back pain began 
around the same time that he had knee replacements, and he 
felt that it is more likely than not that at least some 
component of the Veteran's chronic lumbosacral disorder is 
related to the knees.

Dr. WJG wrote in November 2006 that the Veteran reported 
being 10 percent disabled related to previously jumping from 
airplanes, and "[t]he belief is that this impact has 
subsequently led to his advanced degenerative arthritic 
condition."  The Board notes that Dr. WJG did not actually 
state that the Veteran is 10 percent disabled due to 
bilateral pes planus, and it is not clear from his letter 
that he even knows the disability for which the Veteran's 10 
percent disability rating has been awarded.  Therefore, 
probative value cannot be given to his opinion as to the 
connection between the Veteran's back disorder and the 
service-connected bilateral pes planus.  We recognize that 
such an opinion cannot be rejected solely because it is based 
upon a history supplied by the veteran, but the critical 
question is whether it is credible in light of all the 
evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  Dr. WJG's opinion 
cannot be taken as credible, and in fact he only states that 
the belief is that the Veteran's back disorder has a 
connection to his service, not that it is his belief.  
Therefore, it is not clear whether he is simply repeating 
what the Veteran told him he (i.e., the Veteran) believes.  
To the extent that this is the case, it is noted that a mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

We recognize the sincerity of the arguments advanced by the 
Veteran that his back disorder, to include as secondary to 
service-connected bilateral pes planus, is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
back disorders require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for a back disorder, to include as 
secondary to service-connected bilateral pes planus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for to a back disorder, include as 
secondary to service-connected bilateral pes planus, is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


